DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-3, 5-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Combs et al. (US 7490919).
Regarding to claims 1, 9, 13:
Combs et al. discloses a fluid ejection device comprising:
                          a fluid ejection die (FIG. 3, element 300) comprising a plurality of nozzles to eject fluid drops (FIG. 3: Nozzles 132), the fluid ejection die further comprising a plurality of temperature sensors (FIG. 3: Temperature sensors 324) disposed thereon to sense temperatures associated with nozzles of the plurality of nozzles (FIG. 3: Nozzles 132); and
                           a control engine:
                                      to determine at least one nozzle characteristic for at least one respective nozzle of the plurality of nozzles based at least in part on a temperature change (FIG. 5A: Comparing the temperature change to the a predetermined change) associated with the at least one respective nozzle corresponding to at least one ejection event (FIG. 5A: The nozzle characteristic is “NO DEFECTS” or “DEFECTIVE”); and 
FIG. 5B, step 525: Activate a portion of all the nozzles. FIG. 5C, step 560: Activate a single nozzle of the portion of nozzles); wherein the at least one ejection event comprises the set of ejection events for the servicing operation, and the temperature change corresponds to the set of ejection events for the servicing operation, and the control engine is to determine the at least one nozzle characteristic for at least one respective nozzle based at least in part on the temperature change corresponding to the set of ejection events for the servicing operation (column 6, lines 37-51 and FIG. 5A-5C: The activation of the nozzle(s) for ejecting ink drops for purpose of identifying defective nozzle(s) is considered as a servicing operation, because such operation is mainly for determining whether a nozzle of the portion of nozzles is defective/not defective (FIG. 5C, steps 575 and 580), or one or more nozzle(s) in the portion of nozzles is/are defective (FIG. 5B, steps 545 and 540)).
Regarding to claims 8-9: wherein the control engine is to determine the at least one nozzle characteristic for the at least one respective nozzle based at least in part on a rate of change of temperature associated with the at least one respective nozzle (FIG. 5A, step 510: The temperature change greater than the predetermined temperature change means the rate of the temperature change is considered. As shown in FIGs. 5A-C, the temperature change is measured for each activation of a portion of all the nozzles (FIG. B), or for each activation of a single nozzle of the portion of nozzles (FIG. 5C); as a result, such temperature change is considered as the change of the temperature per unit time period of each activation, and therefore such temperature change is a rate of change in other words).
Regarding to claims 3, 14: wherein each respective nozzle of the plurality includes a respective thermal fluid ejector (FIG. 1, element 130), wherein the control engine is further to; electrically actuate the thermal fluid ejectors of a set of nozzles including the at least one nozzle of the respective fluid ejection die for the at least one ejection event, wherein the temperature change associated with the at FIG. 3: The voltage pulses V1-VN actuate the fluid ejectors 130).
	Regarding to claims 2, 12: wherein the control engine to determine the at least one nozzle characteristic for the at least one respective nozzle comprises: the control engine to determine a respective volume of fluid ejected for the at least one ejection event based at least in part on the temperature change, and wherein the control engine is to determine the at least one nozzle characteristic for the at least one respective nozzle based at least in part on the respective volume of fluid ejected for the at least one ejection event (column 6, lines 38-51 and FIG. 4: The volume of the mass ejected is considered to meet the expected ejected mass).
Regarding to claims 5-6, 10: wherein the at least one respective nozzle comprises a set of nozzles, and the at least one ejection event comprises a set of ejection events, and at least one nozzle characteristic comprises an operational status of the set of nozzles (FIG. 5A: Whether the nozzle is defective or not is the operational status of the nozzle), wherein the control engine is to: determine the operational status of the set of nozzles based at least in part on whether the temperature change for the set of ejection events is different than an expected temperature change (FIG. 5A, steps 510, 515, 520).
Regarding to claims 7, 11-12: wherein the control engine is to determine that the set of nozzles includes non-operative nozzles when the temperature change for the set of ejection events is different than the expected temperature change (FIG. 5A: “DEFECTIVE NOZZLES” are non-operative nozzles).
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Please see the rejection above for explanations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853